DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 12/10/2021, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-13, drawn to a process of making a polymer-coated hard shell capsule comprising a body and a cap, wherein said capsule in the pre-locked state is spray-coated with a coating solution/suspension/dispersion comprising a polymer(s).  The traversal is on the ground that instant claims share a special technical feature.  This is not found to be persuasive, because the prior art recited in the restriction/election requirement discloses such technical feature as a coating layer covering an outer surface of the polymer-coated hard shell capsule in a pre-locked state (see below).  Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-15 are pending in this application.  Claims 14, 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-13 are currently under the consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis 

Priority
This application is a 371 of PCT/EP2018/081204, filed November 14, 2018, which claims benefit of foreign priority to IN20171041169, filed November 17, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (60 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which 
The use of the trademarks/trade names has been noted in this application (e.g., Pages 1, 11-16, 19-20, 32, 36-37, 40, 43).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises acronyms without proper definition (e.g., Page 13).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The specification comprises the typographic error “meth¬acrylate” (Page 32) that needs to be corrected or clarified. 

Information Disclosure Statement
The information disclosure statements, filed 05/13/2020, 12/04/2020, 11/18/2021, 02/03/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement, filed 12/04/2020, contains duplicates, that should be avoided.  37 CFR 1.4.  Further, the information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “dispersion comprising:” that needs to be corrected to “dispersion comprising”.  Similar is applied to claim 7 (“from:”), claim 8 (“comprises:”), claim 12 (“comprises:
Claims 2-6, 8, 10-13 comprise the typographic error “Claim 1” that needs to be corrected to “claim 1”.  Similar is applied to claims 7 and 9.  
Claim 7 comprises the typographic error “by weight C1” that needs to be corrected to “by weight of C1”.  
In claim 10, “sodium alginate” is recited twice.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  MPEP § 2172.01.  The omitted steps are:  Independent claim 1 (as example) discloses “A process comprising: preparing a polymer-coated hard shell capsule”.  To this point, it is noted that the steps of the claimed process (that must be included in the claimed process) are not 
Claim 10 is unclear and indefinite, because claim 10 recites the broad recitation, i.e., “salts of alginates”, and also recites "sodium alginate", which is the narrower statement of the limitation.  A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Clarification is required.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al., JP 2003/325642A (cited in IDS; machine translation; hereinafter referred to as Watanabe).  
Watanabe teaches a method for producing a hard capsule with an enteric coating, wherein said capsule can be filled with a content, and wherein the capsule in a semi-locked state, and wherein the enteric coating is formed on the entire surface in the semi-locked state (Claims 1-4; Abstract; Para. 0001, 0005-0009; Figs. 1-5 as applied to claim 1-2, 11-12). 
Watanaba teaches that one can use gelatin capsules in semi-locked state that are spay-coated with a solution comprising zein, opened and filled with garlic powder, closed and locked (Para. 0014, 0017, 0027 as applied to claims 1-2, 4, 10). 
Watanaba teaches that one can use such enteric substances as cellulose acetate phthalate/anionic cellulose (Para. 0019 as applied to claims 5, 6).  
Watanabe teaches that the amount of the enteric coating can be in the range of 20-80 wt%, and/or a coating thickness can be of 0.1-0.5 mm (Para. 0010, 0022 as applied to claim 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., JP 2003/325642A (cited in IDS; machine translation; hereinafter referred to as Watanabe) and Betageri et al., WO2013/170012A2 (cited in IDS; hereinafter referred to as Betageri).
capsule-filling machine (claim 3).  
Watanabe teaches, however, hard capsules that are suitable for mass production (Para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use capsule filling machine to fill capsules as taught by Watanabe with required/desired filling to supply a large number of capsules of fine quality, e.g., with a controllable dose.
Watanabe also does not teach the use of anionic or cationic copolymers as claimed in claims 7-9.  
Betageri teaches filled capsules that are coated with an enteric coating providing controlled/delayed release of active agent/fill to a target location, and specifically teaches the use in said coatings (meth)acrylate copolymers of Eudragit E, L, S types (e.g., Eudragit L100-55, Eudragit L30D-55) that dissolve under different pH conditions (Para. 075, 081, 0120, 0168), identified in the instant specification as anionic and/or cationic (meth)acrylate copolymers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include (meth)acrylate copolymers as taught by Betageri into the enteric coating of capsules as taught by Watanabe.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach can be used for providing desired drug/fill release profile and/or drug/fill delivery to a target location identified by pH conditions.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615